DETAILED ACTION
Claim Interpretation
	Claim 1 requires a mask, the mask includes an opening to define a deposition area.  The mask is supported in reference to Figs. 1 and 3 – the mask as depicted overlays the substrate at the edges and leaves the area between open for deposition.  As such, the “mask” as claimed is interpreted as an ‘overlay’ of the substrate that would block any portion of substrate during deposition.  In other words, it is not limited as strictly as a mask may otherwise be understood in the art, i.e. with multiple openings to form a ‘pattern’ of multiple deposition and non-deposition regions on the substrate.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 12, 15 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The requirement that the distance between the target and gas supply is “about 4 mm”, but the specifically clearly indicates a range of 1.5-4mm, so the “about” includes values that are greater than 4mm.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Soininen in view of Kim and Yudovsky (2015/0376786).
	Soininen teaches a deposition method comprising, see Figs. 1 & 3, related text:
- preparing in a deposition chamber a first process gas supplying unit (see unit labelled A+B) a second process gas supplying unit (unit labelled C+D) with air curtains in between each blowing an inert gas (see units 21, 23, etc.) and
- forming a thin layer made of each the first and second process gases on a substrate.
	The teachings include moving the substrate in a reciprocating motion [0039], it is understood the gas unit is in the center as depicted.  As the teachings include coating A+B then C+D, etc., it is understood that the substrate passes under the entire areas of each gas supply unit.  To the extent that the teachings exemplify reciprocal motion in relation to Fig. 1 and not Fig. 3, it is first held that the option of reciprocating the substrate is understood through any of the embodiments based on the teachings in relation to Fig. 1 (see Implicit Disclosure, MPEP 2144.01).  In the alternative, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to reciprocate the substrate in the system of Fig. 3 as Soininen teaches that a reciprocal motion is operable and effective.
	Wherein Soininen teaches depositing a layer per A+B and also, at the same time, a layer of C+D and a layer of E+F, the teachings sufficiently teach depositing different 
	Soininen is silent on the use of a susceptor or a mask, as well as the gap between the gas supply unit and the deposition target surface.
	Kim teaches that an operable manner of handling/holding a reciprocating substrate in an ALD system is with a susceptor (support plate) 210 that includes a clamper 230/231 that secures the substrate, Fig. 2 and related text, [0041] particularly.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the susceptor and clamp of Kim in the method of Soininen as Soininen teaches a reciprocating substrate and Kim focuses on a beneficial manner of supporting a reciprocating substrate.   
The clamper 231 meets the claim limitation of a mask as it defines a deposition area –see claim interpretation above.  The combined art therefore teaches all elements of the claims, but is silent on any gas between the gas supply unit and the deposition target surface.  
Yudovsky teaches that an effective distance between a gas distribution assembly and a substrate surface in is a result effective variable in an ALD process and impacts the efficiency of gas flows [0078]. 
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the distance between the substrate and gas supply unit of Soininen as directed by Yudovsky as Soininen is silent on the matter – one would control the distance as taught by Yudovsky generally to any range, such as about 4mm, if that met the requirement for the most efficient gas flows. As per MPEP 2144.04 IV. A. 
Regarding claim 15, the substrate is on and therefore moved by the susceptor.

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soininen, Kim and Yudovsky and in further view of Yudovsky (2015/0299855).
The teachings of Soininen are described above, further teaching a pump to exhaust the gases, but not teaching any specific pumping arrangement.
Yudovsky ‘855 teaches a system including different gas supplying units (see Fig. 1 and related text - gas feeds for A and B) including separation purge gases and further teaches that it is operable to include the exhaust path as part of the gas supply unit(s).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the exhaust/pump channel in the gas supply unit in the apparatus and method of using of Soininen because Soininen is silent on the exact exhaust mech-anism and Yudovsky teaches an operable method of exhausting an analogous system.

Claims 16 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Soininen, Kim and Yudovsky and in further view of Mikus (2008/0210064).
To claim 16, the teachings of Soininen are described above, describing applying different gas mixtures, but being silent on any film composition.
Mikus teaches it is operable to form alternating layers of oxide and nitride by CVD as an exemplary coating [0012].

It is further noted that the claim is actually open to depositing a film, such as an oxynitride layer, by each of the claimed gas supply units.
In alternative to claim 15, to the extent that Soininen does not explicitly state that the substrate is moved completely from one side to the other, the Office takes the position that it would be within the scope of the teachings to do so.  As Soininen teaches forming different layers on the substrate, it would be understood that one of a limited number of operable choices would be to move the substrate such that entire layers are deposited of each material – but furthermore in forming the layers as required by Mikus, one would move the substrate as claimed.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.  Applicants argue that “mask” needs to be interpreted more narrowly, but the Office does not agree and maintains the rejections.
Applicants argue that the terms are to be interpreted in light of the specification – but the specification includes that there is a “mask 300 provided with an opening to define a deposition area” [0046] (emphasis added).  Neither the figure nor the text describe a mask with multiple openings – therefore the Office IS interpreting the term  arguendo, to provide a drawing that includes a mask with multiple openings, the drawing would likewise be rejected as new matter.  
In regard to the art as understood, there are numerous teachings of masks that may be limited to one opening – see Cohen (2004/0007468) (claim 2) and Takeuchi (2004/0231595) (claim 1) as examples – therefore, such an interpretation is reasonable when taking into account the prior art, the skill level of one of ordinary skill in the art and the instant specification including drawings.  The arguments over the rejections are based on the interpretation of mask and therefore the rejections maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA/CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715